DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 6/1/2021 is acknowledged and has been considered.

Drawings
The drawings submitted 6/1/2021 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 23, Applicant initially requires “a non-transitory computer readable storage medium” and subsequently requires a method of operating a sensor wall placing UAV and then follows this with claim subject matter directed to the sensor wall placing UAV structure.  This blending of three separate statutory claim categories renders the claim indefinite with respect to examination.

Allowable Subject Matter
Claims 1-3, 5-14, 16-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 12, the closest prior art fails to teach or make obvious, including all the limitations of claims 1 or 12, the mounting mechanism being attached to a top part of the sensor wall placing UAV so that the mounting mechanism is facing upwards from the top part of the sensor wall placing UAV and further configured to perform a maneuver of the sensor wall placing UAV so that the face of the sensor casing is in direct contact with the target wall enabling adhesion of the sensor casing to the target wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Summary/Conclusion
Claims 1-3, 5-14, 16-20 and 22 are allowed and claim 23 is rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641